UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4823
DON ANTHONY GUERRA,
            Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 01-4849
ASHBERTH SHERRAN GUERRA, a/k/a
Trinny,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4850
RUTHVEN YOUNG, a/k/a Ra Ra,
             Defendant-Appellant.
                                       
          Appeals from the United States District Court
         for the District of South Carolina, at Charleston.
             Solomon Blatt, Jr., Senior District Judge.
                            (CR-92-445)

                      Submitted: June 4, 2002

                      Decided: June 18, 2002
2                     UNITED STATES v. GUERRA
    Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

William N. Nettles, Kathrine H. Hudgins, Columbia, South Carolina;
John W. Locklair, III, Murrells Inlet, South Carolina, for Appellants.
Bruce Howe Hendricks, OFFICE OF THE UNITED STATES
ATTORNEY, Charleston, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Appellants Ruthven Young, Don Guerra, and Ashberth Guerra
appeal their sentences imposed by the district court on resentencing
following the partial grant of relief pursuant to Appellants’ motion
filed under 28 U.S.C.A. § 2255 (West Supp. 2001), claiming their
sentences violate Apprendi v. New Jersey, 530 U.S. 466 (2000).
Appellants noted timely appeals and their counsel have filed a brief
pursuant to Anders v. California, 386 U.S. 738 (1967), asserting there
are no meritorious issues for appeal but raising Apprendi claims.
Appellants were informed of their right to file a pro se supplemental
brief and have not done so.

  Appellants were all convicted of multiple charges for conspiracy
and substantive drug offenses in violation of 21 U.S.C.A. §§ 841 and
846 (West Supp. 2001). Young was sentenced to 235 months impris-
onment, Ashberth Guerra was sentenced to 324 months imprison-
                       UNITED STATES v. GUERRA                        3
ment, and Don Guerra was sentenced to 360 months imprisonment.
Young’s guideline range was 235 to 292 months, Ashberth Guerra’s
guideline range was 324 to 405 months imprisonment, and Don Guer-
ra’s guideline range was 360 months of imprisonment to life.

   Assuming, without deciding, that Appellants may assert Apprendi
errors under the procedural posture of this case, we find no reversible
error on resentencing. Appellant Young’s sentence did not exceed the
applicable statutory maximum. See United States v. Promise, 255
F.3d 150, 154-55 (4th Cir. 2001) (en banc). Moreover, the district
court was obliged, under the Guidelines, to impose consecutive sen-
tences on Don and Ashberth Guerra for their multiple convictions to
the extent necessary to achieve a sentence within the guideline range.
United States v. White, 238 F.3d 537, 542-43 (4th Cir.), cert. denied,
___ U.S. ___, 121 S.Ct. 2235 (2001). Hence, Apprendi does not affect
Appellants’ sentences.

   In accordance with Anders, we have reviewed the record and find
no meritorious issues. Accordingly, we affirm the district court’s
judgment. This court requires that counsel inform their clients, in
writing, of the clients’ right to petition the Supreme Court of the
United States for further review. If the clients request that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this Court for leave to withdraw from rep-
resentation. Counsel’s motion must state that a copy thereof was
served on the clients. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                           AFFIRMED